Citation Nr: 0027238	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from June 1939 to 
January 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a March 1999 rating action which 
confirmed a 30 percent evaluation for the veteran's service-
connected PTSD (formerly diagnosed as conversion disorder); 
that rating has been effect sinceOctober 1949.  A notice of 
disagreement with the RO's decision was received in April 
1999, and a statement of the case was issued in May 1999.  
Later that month, the veteran perfected his appeal upon the 
receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  Subsequently, the case was forwarded to 
the Board in Washington, DC, at which time the service 
organization representing the veteran presented a written 
argument on his behalf.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's PTSD is not shown to be currently 
productive of such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; or disturbances of motivation and 
mood.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, and Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107.  In the context of a claim for an 
increased evaluation of a condition previously adjudicated to 
be service connected, an assertion by a claimant that the 
condition has worsened, as is the case here, is sufficient to 
state a plausible, well-grounded claim.  See Arms v. West, 
12 Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The Board further finds that VA 
has met its duty to assist in developing the facts pertinent 
to the veteran's claim under 38 U.S.C.A. § 5107, since the 
record includes the report of an examination of the veteran 
conducted in connection with this claim, and there have been 
no assertions by either the veteran or his representative 
that additional relevant records are available.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The record in this case shows that the veteran was originally 
awarded service connection for an unclassified 
psychoneurosis, in a January 1945 rating action.  At the 
time, he was assigned a 50 percent disability evaluation, 
effective from the date of his discharge from service earlier 
that month.  That decision was evidently based upon a review 
of the veteran's service medical records that revealed he had 
been hospitalized in service for a number of months prior to 
his discharge for treatment of his psychoneurosis.  This 
impairment was apparently preceded by 34 months of over seas 
duty, including 42 days of combat, and was manifested by 
apathy, headaches, and hypochondriacal attitudes.  

The veteran's disability remained rated at 50 percent until 
1949.  In an August 1949 rating action, it was reduced to 30 
percent.  This was apparently based upon review of an 
examination conducted for VA purposes in July 1949.  That 
examination noted that the veteran was considered to be an 
individual of low intelligence who spent his time in 
idleness, but who was nevertheless described as active 
socially.  There was also no anxiety or mood disorder noted, 
and no evidence of psychosis.  The examiner commented that he 
thought the veteran was unmotivated to engage in any 
productive activity as long as he received compensation, and 
that it was difficult to see how he could be treated or 
rehabilitated until this secondary gain associated with his 
symptoms was reduced.  

The record dated after 1949 shows that the schedular 
evaluation for the veteran's psychiatric illness has since 
remained at 30 percent.  

In November 1998, at age 78, the veteran submitted the 
informal application for benefits that is the subject of this 
appeal.  At that time, the veteran reported that he was 
having nightmares, making it difficult for him to sleep; a 
problem which he indicated had been present for many years.  
Significantly, however, he did not indicate that he was in 
receipt of any treatment for his disability.  

Shortly after the receipt of his claim for benefits, the 
veteran underwent a VA examination in March 1999.  The report 
from this examination indicates that the veteran stated he 
could not watch war movies, and that sudden noises would make 
him jump.  He also considered himself anxious, and unable to 
relate well with people, or feel close to them.  He 
attributed his broken marriages and other broken 
relationships to these problems.  Other recorded complaints 
included difficulty sleeping, nightmares, and waking up in 
the night frightened and sweating.  The veteran also 
indicated that he thought about the war during the day many 
times; that he had flashbacks; and that to avoid thinking 
about the war it was necessary to keep busy or consume 
alcohol.  

The examiner's clinical evaluation of the veteran revealed 
that the veteran was oriented, well-dressed, quiet, and nice.  
His mood was euthymic, and there were no delusions or thought 
disorders detected.  The veteran was considered fully 
competent to handle "himself, his finances and so on," and 
the diagnoses were PTSD and alcoholism.  The Global 
Assessment of Functioning score was 60.  

Thereafter, the veteran's psychiatric illness was re-
characterized as PTSD (from a conversion disorder or 
unclassified psychoneurosis) in a March 1999 rating action, 
and the previous 30 percent disability evaluation was 
confirmed and continued.  As set forth in the Introduction to 
this decision, the veteran eventually perfected an appeal 
with respect to that action by the RO.  

The veteran's PTSD is evaluated under the provisions of 
38 C.F.R. § 4.30, Diagnostic Code 9411 (1999).  Under this 
code, a 30 percent evaluation for PTSD is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating for PTSD is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

We note that the above Rating Schedule provisions have been 
in effect since November 1996, and the veteran's current 
claim was filed in November 1998.

In this case, the only current evidence relevant to the 
symptoms of the veteran's PTSD consists of the veteran's 
November 1998 informal application for benefits, and the 
report of the March 1999 VA examination.  As set forth above, 
these documents do not reflect any complaints or findings 
that show the veteran's symptoms include a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; or disturbances of motivation and 
mood.  Rather, the veteran was described on recent 
examination as oriented, well dressed, quiet, and nice.  He 
was considered competent to handle himself, and his finances, 
and there was no showing of any thought disorder, or 
delusions.  Indeed, his mood was described as euthymic.  

Under the circumstances of this case, it is the Board's 
conclusion that the veteran fails to meet the criteria for 
evaluating his disorder in excess of that which is currently 
assigned.  Accordingly, his appeal for an increased rating 
for PTSD must be denied.  


ORDER


Entitlement to a rating in excess of 30 percent for for post-
traumatic stress disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

